UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) June 15, 2011 Potomac Bancshares, Inc. (Exact Name of Registrant as Specified in Charter) West Virginia (State of Other Jurisdiction of Incorporation) 0-24958 (Commission File Number) 55-0732247 (IRS Employer Identification No.) 111 E. Washington St., PO Box 906, Charles Town WV 25414-0906 (Address of Principal Executive Offices) (Zip Code) 304-725-8431 Registrant’s telephone number, including area code N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: / /Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) / / Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) / / Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) / / Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 – Other Events Item 8.01. Other Events. Robert F. Baronner, Jr., President and CEO of Potomac Bancshares, Inc., announced the approval of the 2nd quarter 2011 dividend. The Board of Directors has approved a dividend of $.01 per share to be paid on July 8, 2011 to shareholders of record on June 27, 2011. Potomac Bancshares Inc. is a public company trading under the ticker symbol PTBS.OB. PTBS is the one bank holding company for Bank of Charles Town (BCT) located in Charles Town, West Virginia. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. POTOMAC BANCSHARES, INC. /s/ Robert F. Baronner, Jr. Robert F. Baronner, Jr., President and CEO June 15, 2011
